43 F.3d 1334
UNITED STATES of America, Plaintiff-Appellee,v.Jose Teofilo SOLORIO, Defendant-Appellant,UNITED STATES of America, Plaintiff-Appellee,v.Bourne Bobby THOMAS, Defendant-Appellant.
Nos. 93-50507, 93-50508.
United States Court of Appeals,Ninth Circuit.
Jan. 17, 1995.

1
Before:  D.W. NELSON, and NOONAN, Circuit Judges, and KING*, District Judge.ORDER


2
The motion of Plaintiff-Appellee, filed December 12, 1994, requesting a delay in the publication of the opinion in this case is granted.  Publication of the opinion is hereby withheld until further order of this Court.


3
The motion for an order remanding this case for the limited purpose of determining whether there was prosecutorial misconduct is hereby denied.



*
 The Honorable Samuel P. King, United States District Judge for the District of Hawaii, sitting by designation